Citation Nr: 1544169	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of thyroid cancer, status post thyroidectomy, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1996 to October 2001.    

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Veteran testified at an April 2010 Travel Board hearing, and a transcript of this hearing is of record.  The Veteran was notified in July 2015 that the Veterans' Law Judge who conducted his hearing has retired and that he had the option of requesting a new hearing.  The Veteran has not responded to this notice.

A January 2011 Board decision denied service connection for residuals of thyroid cancer, status post thyroidectomy, due to ionizing radiation.  This decision was vacated and remanded to the Board by the Court of Appeals for Veterans Claims (Court) in August 2011 based on an August 2011 Joint Motion For Remand (Joint Motion).  

In February 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the February 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran was not exposed to a significant dose of ionizing radiation during active service.

2.  A preponderance of the evidence supports a conclusion that the Veteran's residuals of thyroid cancer status post thyroidectomy are unrelated to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of thyroid cancer, to include as due to ionizing radiation, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.3.309(d), 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran has testified that he served as a C-5 aircraft crew chief during his active duty.  In that capacity, he contends he was exposed to ionizing radiation from the navigational radar of the C-5 and from exposure to depleted uranium counterweights used on the C-5.  He contends that the ionizing radiation he experienced during active duty caused his thyroid cancer, and he seeks service connection.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2015).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2015).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2015).

The Veteran contends that his thyroid cancer was caused by exposure to C-5 aircraft navigational radar and exposure to counterweights used on the wings of C-5 aircraft that were made from depleted uranium.  As noted above, a claim for service connection for a disease caused by ionizing radiation can be established in any of three different ways: (1) diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); (2) service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease; and (3) direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  The Board will briefly address the three in the context of the Veteran's claim.

The term "radiation exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2015).  In this case, the Veteran does not meet the criteria for a "radiation exposed veteran" because the record clearly establishes that he was not involved in atmospheric testing of nuclear devices or was a prisoner of war in World War II and was not involved in the occupation of Japanese cities in 1945 and 1946.  

The record shows, however, that thyroid cancer such as the Veteran had is a radiogenic disease under 38 C.F.R. § 3.311.  Accordingly, the RO sought records from the U.S. Air Force pursuant to the procedural advantages prescribed in 38 C.F.R. § 3.311, to determine whether and to what degree the Veteran may have been exposed to ionizing radiation.  The response of the Air Force was that there were "no external or internal data regarding the Veteran," and that although the Veteran indicated work near "C-5 depleted uranium counterweights and navigational radar, no significant dose to ionizing radiation would be expected to result from these activities."  In other words, there is no record that the Veteran was exposed to ionizing radiation.  The Board further notes that without any documented exposure, it would be fruitless to send the report for an estimate of dosage from the Under Secretary for Health.

However, a February 2005 VA treatment note included a statement by a VA physician that VA was "not able to determine the exact cause of [the Veteran's] cancer although radiation exposure is known to be a causative factor in thyroid malignancies."  

Accordingly, the Veteran was afforded a VA medical examination of his thyroid condition in March 2015.  The VA examiner, Dr. G.T., concluded that it is less likely than not that the Veteran's thyroid cancer was caused by is active service, to include exposure to ionizing radiation.  The examiner noted that radar does not emit ionizing radiation and thus does not cause thyroid cancer.  He further explained that depleted uranium emits so little ionizing radiation that it does not significantly add to the background radiation that we encounter every day and has not been linked to any form of cancer.  The radioactivity of depleted uranium is such that skin contact, even for long periods, should not produce any adverse consequence.  Ingested or inhaled depleted uranium can be toxic (poisonous), but it does not cause thyroid cancer.  The Board notes that the Veteran has not contended that he actually ingested or inhaled any depleted uranium, only that he was in proximity to it because it was used as a part of the aircraft he serviced.  While the examiner acknowledged that ionizing radiation can cause thyroid cancer and has been shown to do so in large numbers in Chernobyl, Hiroshima, and Nagasaki, it is not the only cause of thyroid cancer, and most thyroid cancer has an unknown cause.  The Veteran in this case has not cited any specific exposure to ionizing radiation above routine background exposure that would be likely to cause cancer.

Based on the evidence detailed above, the Veteran's claim for entitlement to service connection for residuals of thyroid cancer must be denied.  The June 2006 Air Force response and the July 2015 VA medical opinion are unequivocal: the Veteran received no significant exposure to ionizing radiation as a result of his proximity to aircraft navigation radar radiation or depleted uranium counterweights.  There is no credible medical evidence of record that aircraft radar radiation is considered to be ionizing radiation or that depleted uranium counterweights used in aircraft components are a radiation hazard that could have caused the Veteran's thyroid cancer.  There is no other documented exposure to ionizing radiation noted in the Veteran's service records.  

Additionally, the Veteran has not proposed, nor does the evidence suggest, any other relationship between the Veteran's thyroid cancer and his active military service, besides alleged exposure to ionizing radiation.  There is no evidence that the Veteran was diagnosed with any thyroid condition in service or within one year of service.  Indeed, his thyroid cancer was not diagnosed until almost forty years after separation from service.  

While the Board does not doubt that the Veteran sincerely believes his thyroid cancer is related to his active service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a thyroid condition due to his alleged exposure to ionizing radiation in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the other evidence of record, including the July 2015 VA examination.  

For all the reasons detailed above, entitlement to service connection for residuals of thyroid cancer, to include as due to ionizing radiation, must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the Board can discern no prejudice resulting from any hearing officer failure, as this case was previously litigated and remanded by both the Court and the Board, subsequent to the hearing. 


ORDER

Entitlement to service connection for residuals of thyroid cancer, status post thyroidectomy, is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


